                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JEFF BAZILE #1826751                             §
                                                 §
V.                                               §            A-18-CA-906-LY
                                                 §
DAMIAN AUSTIN                                    §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court is Plaintiff’s complaint. Plaintiff, proceeding pro se, has been granted leave

to proceed in forma pauperis.

                                   STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

Travis County Correctional Complex. Plaintiff sues Damian Austin. He accuses Austin of making

a false statement, which resulted in Plaintiff’s false arrest. Plaintiff seeks damages in the amount

of $30,000.




                                                 1
                                  DISCUSSION AND ANALYSIS

        A.      Standard Under 28 U.S.C. § 1915(e)

        An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim upon which relief

may be granted or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

        When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations as

liberally as possible. Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status

does not offer him “an impenetrable shield, for one acting pro se has no license to harass others, clog

the judicial machinery with meritless litigation and abuse already overloaded court dockets.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

        B.      State Actor

        The provisions of 42 U.S.C. § 1983 state that every person who acts under color of state law

to deprive another of constitutional rights shall be liable to the injured party. A civil rights plaintiff

must show an abuse of government power that rises to a constitutional level in order to state a

cognizable claim. Love v. King, 784 F.2d 708, 712 (5th Cir. 1986); Williams v. Kelley, 624 F.2d

695, 697 (5th Cir. 1980), cert. denied, 451 U.S. 1019 (1981). Section 1983 suits may be instituted

to sue a state employee, or state entity, using or abusing power that is possessed by virtue of state

law to violate a person’s constitutional rights. See, Monroe v. Pape, 365 U.S. 167, 184 (1961);

accord, Brown v. Miller, 631 F.2d 408, 410-11 (5th Cir. 1980). A private person may be amenable

to suit only when the person is a willful participant in joint action with the State or its agents.


                                                    2
Dennis v. Sparks, 449 U.S. 24, 27 (1980). To prevail on a Section 1983 conspiracy claim against

an otherwise private party, the plaintiff must allege and prove an agreement between the private party

and persons acting under color of state law to commit an illegal act and an actual deprivation of the

plaintiff’s constitutional rights in furtherance of that agreement. See, Hale v. Townley, 45 F.3d 914,

920 (5th Cir. 1995).

        Plaintiff has not shown Damian Austin is a state actor. In addition, Plaintiff does not a allege

Austin conspired with state actors to violate Plaintiff’s constitutional rights. As such, Plaintiff has

failed to state a claim upon which relief may be granted.

                                       RECOMMENDATION

        It is therefore recommended that Plaintiff’s complaint be dismissed with prejudice for failure

to state a claim upon which relief can be granted pursuant to 28 U.S.C. § 1915(e).

        It is further recommended that Plaintiff be warned that if Plaintiff files more than three

actions or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure

to state a claim on which relief may be granted, then he will be prohibited from bringing any other

actions in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C.

§ 1915(g).

        In the event this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the keeper

of the three-strikes list.

                                            OBJECTIONS

        Within 14 days after receipt of the magistrate judge’s report, any party may serve and file

written objections to the findings and recommendations of the magistrate judge. 28 U.S.C. § 636


                                                   3
(b)(1)(C). Failure to file written objections to the proposed findings and recommendations contained

within this report within 14 days after service shall bar an aggrieved party from de novo review by

the district court of the proposed findings and recommendations and from appellate review of factual

findings accepted or adopted by the district court except on grounds of plain error or manifest

injustice. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc); Thomas

v. Arn, 474 U.S. 140, 148 (1985); Rodriguez v. Bowen, 857 F.2d 275, 276-277 (5th Cir. 1988).

       SIGNED on December 17, 2018.




                                            _____________________________________
                                            MARK LANE
                                            UNITED STATES MAGISTRATE JUDGE




                                                 4
